Case 1:20-cr-00116-KMW Document 35

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Sa el sp Wenig ap iis vm tps pnt kdb pg is aha n't pimps mek Ov ol x
UNITED STATES OF AMERICA
-against
NURRIDDIN WITCHER,
Defendant.
jet ila hie me Soe‘ s'il m-th i x

 

KIMBA M. WOOD, District Judge:

Filed 01/06/21 Page 1of1

 

 

USPC SDNY

DOCUMENT

ELECTRONICALLY FILED
DOC #:

\ CTE PILED: if for

 

ORDER
20 CR 116 (KMW)

The Court will hold a teleconference in the above-captioned case on Thursday, January

14, 2021, at 11:00 a.m. To join the teleconference, the parties should dial 888-363-4749 and

enter access code 1613818.
SO ORDERED.

Dated: New York, New York
January 6, 2021

Mitton vw. Lar.

 

‘ KIMBA M. WOOD
UNITED STATES DISTRICT JUDGE

|
|
}

ty

|
\

\
\
|
\
'
